DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 15, 25 and 26, the limitation of “wherein the actuator further comprises a filling element to push the first coil part towards the first cooling plate and to push the second coil part towards the second cooling plate”  is ambiguous.  The filling element does not have sufficient structure to support the functional limitation, as recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pharand et al (US 2013/0069449 A1).

    PNG
    media_image1.png
    738
    324
    media_image1.png
    Greyscale

With respect to claims 15 and 25-27, Pharand discloses an actuator/a linear motor comprising all features of the instant claim such as: a coil (15); a first cooling plate (156; figure 11) and a second cooling plate (164) the cooling plates being configured to cool the coil, the first and second cooling plates being arranged at opposite sides of the coil to be in thermal contact with the coil; wherein coil has a first coil part (158) and a second coil part (162), the first coil part facing the first cooling plate and the second coil part facing the second cooling plate, the first and second coil parts being separated by a spacing there between (see figure 11), wherein the first cooling plate, the first coil part, the spacing, the second coil part and the second cooling plate form a stacked structure whereby the coil parts are arranged between the cooling plates and the spacing is arranged between the coil parts and wherein the actuator further has a second cooling plate (160) which can be considered as a filling element arranged in the spacing, the filling element (160) to push the first coil part towards the first cooling plate and to push the second coil part towards the second cooling plate.   
      As to claim 18, the filling element has a shim. 
      As to claim 28, Pharand discloses a support constructed to support a patterning device (226), the patterning device being capable of imparting a radiation beam (216A) with a pattern in its cross-section to form a patterned radiation beam; a substrate table (220) constructed to hold a substrate (228) and a projection system (216) configured to project the patterned radiation beam onto a target portion of the substrate, wherein the linear motor may be comprised in one of a first positioner to position the support and a second positioner to position the substrate table. 

Allowable Subject Matter
Claims 16-17, 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 16-17 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an actuator comprising among other features, a coil having a first coil part and a second coil part; a first cooling plate; a second cooling plate, wherein the actuator has a filling element arranged in a spacing between the coil parts and wherein the filling element has a resilient element arranged in a compressed state in the spacing, the resilient element being compressed in a direction perpendicular to the planes of the cooling plates, as recited in the claims.
Claims 19, 23-24 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an actuator comprising among other features, a filling element with particular structures, as recited in the claims. 
Claims 21-22 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an actuator comprising among other features, and along with coil parts, each form windings wound about an axis extending in the direction perpendicular to the planes of the cooling plates, as recited in the claims. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julen et al (U.S.Pat. 10,862,385 B2) and Cox et al (US 10,114,300) disclose actuators and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/24/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882